Citation Nr: 0425758	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  03-03 011A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for major depression, 
to include the question of timeliness of the substantative 
appeal.

2.  Entitlement to service connection for a seizure disorder, 
to include the question of timeliness of the substantative 
appeal.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active military service from October 1966 to 
October 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that denied entitlement to service connection for 
major depression and a seizure disorder.  

The Board also notes that the claims folder is replete with 
requests by the veteran for a hearing either before an RO 
hearing officer or before the Board.  Although the requests 
were made, the claims folder does not contain copies of any 
hearing transcripts and there is no indication that any of 
the requested hearings were scheduled.  Notwithstanding, the 
RO contacted the veteran in March 2004 and spoke with the 
veteran with respect to his various requests.  At that time, 
the veteran informed the RO that he was no longer interested 
in providing testimony before the Board or an RO hearing 
officer.  Hence, the veteran's request for an RO or Board 
hearing has become moot and the claim need not be remanded 
for this specific purpose.

Additionally, the record reflects that the veteran submitted 
a VA Form 21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability, in July 1999.  The RO 
initially began developing the claim.  However, there is no 
indication, based on the rating decisions and actions issued 
by the RO after July 1999, that the RO ever actually issued a 
decision on the merits of the veteran's claim for a total 
disability evaluation based on individual unemployability due 
to the veteran's service-connected disabilities.  Hence, this 
issue is considered still before the RO and is referred back 
to the RO for additional development, including the issuance 
of a decision on the merits of the veteran's request.




FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
psychiatric disability and a seizure disorder in March 2000.  
The veteran was notified of that decision in April 2000.

2.  The veteran filed a notice of disagreement of that 
decision in May 2000.

3.  A statement of the case that discussed the merits of the 
veteran's claim was issued in November 2002.  

4.  No document was received within the 60-day period 
following the issuance of the statement of the case that can 
be construed as either a substantive appeal, or a written 
request for an extension of time to file a substantive appeal 
as to that issue.


CONCLUSION OF LAW

The Board is without jurisdiction to review the issue of 
entitlement to service connection for major depression and a 
seizure disorder.  38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 
C.F.R. §§ 20.200, 20.202, 20.302, 20.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the course of this appeal (in November 2000), the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  In particular, this law redefines the 
obligations of VA with respect to the duty to notify and to 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment but not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 
2099-2100 (2001), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West 2002).  See also, 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  

However, notice and the duty-to-assist is not required in a 
case where a claim cannot be substantiated.  See VAOPGCPREC 
5-2004.  If the claim is for a benefit for which there is no 
legal basis, i.e., it cannot be substantiated under any 
circumstances, there is no information or evidence that the 
veteran may provide to support the claim, and no notice to 
the veteran regarding submission of information or evidence 
is required by 38 U.S.C.A. § 5103(a) (West 2002).  In this 
instance, the RO did issue a letter in February 2003 that 
informed the veteran about his procedural and appellate 
rights.  That was all that was required of the RO in this 
instance and under these circumstances, the Board finds that 
consideration of the issue relating to the timeliness of the 
substantive appeal, without directing or accomplishing any 
additional notification and/ or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet.App. 384 (1993).

The Board has jurisdiction over appeals as to the questions 
of law and fact that involve entitlement to VA benefits, as 
well as to resolve questions of its own jurisdiction.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 19.4, 20.101(a), 
(d) (2003).  As noted by the United States Court of Appeals 
for the Federal Circuit, "it is well-established judicial 
doctrine that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party, at any stage 
in the proceedings, and, once apparent, must be 
adjudicated."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996) (citations omitted).

Under the laws administered by VA, appellate review is 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case is 
furnished.  38 U.S.C.A. § 7105(a) (West 2002).  By 
regulation, to be considered timely, the substantive appeal 
must be filed within 60 days from the date the RO mails the 
statement of the case to the claimant, or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever is later.  38 C.F.R. § 20.302(b)(1) (2003).  An 
extension of the 60-day period for filing a substantive 
appeal may be granted for good cause.  Such a request must be 
in writing and must be made prior to expiration of the time 
limit for filing the substantive appeal (emphasis added).  38 
C.F.R. § 20.303 (2003).

When VA rules require that any document be filed within a 
specified period of time, a response postmarked prior to 
expiration of the applicable time limit will be accepted as 
having been timely filed.  In the event that the postmark is 
not of record, the postmark date will be presumed to be five 
days prior to the date of receipt by the VA.  In calculating 
this 5-day period, Saturdays, Sundays and legal holidays will 
be excluded.  38 C.F.R. § 20.305 (2003).  Also, in computing 
the time limit for filing a document, the first day of the 
specified period will be excluded and the last day included 
and where the time limit would expire on a Saturday, Sunday, 
or legal holiday, the next succeeding workday will be 
included.  Id.

In this case, the RO issued a decision in March 2000 that 
found that service connection was not warranted for major 
depression and a seizure disorder.  The veteran was notified 
of this decision on April 6, 2000.  The veteran subsequently 
submitted a notice of disagreement on March 29, 2001.  
Following that submission, the RO issued a statement of the 
case.  The statement of the case was issued on November 19, 
2002.  That document informed the veteran that he had 60 
days, or until January 18, 2003, to file his substantive 
appeal.  The statement of the case transmittal letter 
specifically informed the veteran of the following:

	. . . If we do not hear from you 
within this period, we will close your 
case.  If you need more time to file your 
appeal, you should request more time 
before the time limit for filing your 
appeal expires. . . . 

The RO subsequently received the veteran's substantive appeal 
on February 4, 2003, approximately two plus weeks after it 
was due.

The record reflects that the veteran did contact the RO on 
January 17, 2003.  A VA Form 119, Report of Contact, verifies 
the contact.  On that form, the veteran requested an 
extension to file his VA Form 9 because he was outside of the 
continental United States on personal business.  However, and 
most importantly, the veteran did not request the extension 
in writing as is required by 38 C.F.R. § 20.303 (2003).  
Moreover, the RO informed the veteran by a letter, dated 
February 10, 2003, that the veteran had not met the statutory 
requirements of submitting the substantative appeal and that 
the veteran could disagree with the RO's determination.  The 
record reflects that the veteran did not express disagreement 
with the February 10, 2003, letter.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the formality of perfecting an appeal to 
the Board is part of a clear and unambiguous statutory and 
regulatory scheme, which requires the filing of both a notice 
of disagreement and a formal appeal.  When an appellant fails 
to file a timely appeal, and does not request an extension of 
time in writing before the expiration of time for the filing, 
he or she is statutorily barred from appealing the decision 
of the agency of original jurisdiction.  See Roy v. Brown, 5 
Vet. App. 554, 556 (1993).  This is the case here.  

Since the claimant failed to timely file a substantive 
appeal, the Board does not have appellate jurisdiction to 
review the decision by the RO that denied entitlement to 
service connection for major depression and a seizure 
disorder.  38 U.S.C.A. § 7108 (West 2002) (an application for 
review on appeal shall not be entertained unless it is in 
conformity with Chapter 71 [which includes the provisions of 
38 U.S.C.A. § 7104, 7105]).  See also Sabonis v. Brown, 6 
Vet. App. 426, 429- 30 (1994) (where application of the law 
to the facts is dispositive, the appeal must be terminated 
because there is no entitlement under the law to the benefit 
sought.)  Accordingly, the appeal as to the March 2000 denial 
of service connection is dismissed for lack of jurisdiction.




ORDER

As a timely substantive appeal has not been filed to perfect 
the appeal for entitlement to service connection for major 
depression and for a seizure disorder, the appeal as to these 
issues is dismissed.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



